Judgment and order reversed and new trial granted, costs to abide the event. The charge of the learned court imposed upon the appellants the duty of making the premises reasonably safe. The proper measure of appellants’ duty was to use reasonable care to protect plaintiff and all others rightfully upon the premises from pitfalls and hidden dangers. Appellants were also entitled to have charged the requests found at folios 606, 607, 610 and 611. Jenks, P. J., Mills, Biaekmar, Kelly and Jaycox, JJ., concur.